        Case 2:19-cv-00148-SAB        ECF No. 1    filed 05/06/19   PageID.1 Page 1 of 9




 1   Kirk D. Miller, WSBA No. 40025
     Kirk D. Miller, P.S.
 2   421 W. Riverside Ave., Ste. 660
     Spokane, WA 99201
 3   (509) 413-1494 Telephone
     (509) 413-1724 Facsimile
 4
     Shayne Sutherland, WSBA No. 44593
 5   Brian G. Cameron, WSBA No. 44905
     Cameron Sutherland, PLLC
 6   421 W. Riverside Ave., Ste. 660
     Spokane, WA 99201
 7   (509) 315-4507 Telephone
     (509) 315-4585 Facsimile
 8

 9                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
10   KEISHA COLL JOHNSON,                         )
                                                  ) Case No.:
11                Plaintiff,                      )
                                                  ) COMPLAINT FOR DAMAGES
12        vs.                                     )
                                                  ) JURY DEMANDED
13   PORTFOLIO RECOVERY                           )
     ASSOCIATES, LLC, a Delaware                  )
14   limited liability company,                   )
                                                  )
15                Defendant.                      )

16                               I.       INTRODUCTION

17         Plaintiff Keisha Coll Johnson (“Plaintiff”), a Washington resident, brings this

18   action by and through her undersigned counsel, against Defendant Portfolio

19   Recovery Associates, LLC (“Defendant PRA”), and alleges the following:

20
     COMPLAINT - 1
21

22
       Case 2:19-cv-00148-SAB      ECF No. 1   filed 05/06/19   PageID.2 Page 2 of 9




 1                      II.       JURISDICTION AND VENUE

 2       2.1   Jurisdiction of this Court arises under 15 U.S.C. § 1692k (d), 28 U.S.C.

 3             § 1337 and 28 U.S.C. § 1331. If applicable, the Court also has pendent

 4             jurisdiction over the state law claims in this action pursuant to 28 U.S.C.

 5             § 1367(a).

 6       2.2   Venue is proper in this judicial district pursuant to 28 U.S.C. §

 7             1291(b)(2).

 8                         III.   NATURE OF THE ACTION

 9       3.1   Plaintiff brings this action for damages for Defendant PRA’s actions of

10             using unfair and unconscionable means to collect a debt.

11       3.2   Defendant PRA’s actions violated § 1692 et seq. of Title 15 of the

12             United States Code, commonly referred to as the Fair Debt Collection

13             Practices Act (“FDCPA”) which prohibits debt collectors from

14             engaging in abusive, deceptive, and unfair practices.

15       3.3   Plaintiff is seeking damages, declaratory, and injunctive relief.

16                                   IV.   PARTIES

17       4.1   Plaintiff is a natural person, a resident of Washington State, and is a

18             “Consumer” as defined by 15 U.S.C. § 1692(a)(3).

19       4.2   Defendant PRA is a “debt collector,” as defined by 15 U.S.C. §

20             1692a(6).
     COMPLAINT - 2
21

22
       Case 2:19-cv-00148-SAB     ECF No. 1   filed 05/06/19   PageID.3 Page 3 of 9




 1       4.3   All acts done by Defendant PRA were done on its own behalf.

 2       4.4   Defendant PRA is a Delaware limited liability company engaged in the

 3             business of collecting debts in Washington State.

 4       4.5   Defendant PRA’s headquarters are located at 120 Corporate Blvd, Suite

 5             100, Norfolk, VA 23502-4952.

 6       4.6   Defendant PRA is a “collection agency,” as defined by RCW

 7             19.16.100(4)(d).

 8                       V.       ALLEGATIONS OF FACT

 9       5.1   Sometime prior to March of 2017, Plaintiff allegedly incurred an

10             obligation to Synchrony Bank.

11       5.2   The Synchrony Bank obligation arose out of a transaction in which

12             money, property, insurance or services, which are the subject of the

13             transaction, are primarily for personal, family, or household purposes.

14       5.3   The alleged Synchrony Bank obligation is a “debt” as defined by 15

15             U.S.C. § 1692a(5).

16       5.4   On or about October 21, 2017, Plaintiff’s alleged Synchrony Bank debt

17             was sold to Defendant PRA.

18       5.5   In October 2018, Defendant PRA sued Plaintiff in the Spokane County

19             Superior Court.

20       5.6   Defendant PRA obtained a default judgment against Plaintiff.
     COMPLAINT - 3
21

22
       Case 2:19-cv-00148-SAB     ECF No. 1    filed 05/06/19   PageID.4 Page 4 of 9




 1       5.7   In December 2018, Defendant PRA obtained a writ of garnishment

 2             against Plaintiff’s financial institution.

 3       5.8   At or about the same date that the writ of garnishment was sent to the

 4             Plaintiff’s financial institution, Defendant PRA, through its counsel,

 5             also sent an exemption claim form to the Plaintiff.

 6       5.9   The exemption claim form sent to Plaintiff is a “communication” under

 7             15 U.S.C. § 1692a(2).

 8       5.10 RCW 6.27.130 requires that an exemption claim form be served or

 9             mailed to the judgment debtor.

10       5.11 The exemption claim form found at RCW 6.27.140 is a mandatory form

11             that must be printed or typed in no smaller than size twelve-point font

12             and contain the statutorily-required contents.

13       5.12 The RCW 6.27.140 exemption claim form contains check boxes for

14             claiming specific exemptions for money in a financial institution,

15             including the following:

16                                          IF BANK ACCOUNT IS GARNISHED:
                                            [ ] The account contains payments from:
17                                          [ ] Temporary assistance for needy
                                                families, SSI, or other public
18                                              assistance. I receive $ . . . . . monthly.
                                            [ ] Social Security. I receive $ . . . . .
19                                              monthly.
20
     COMPLAINT - 4
21

22
       Case 2:19-cv-00148-SAB   ECF No. 1   filed 05/06/19   PageID.5 Page 5 of 9




 1                                       [ ] Veterans' Benefits. I receive $ . . . . .
                                             monthly.
 2                                       [ ] Federally qualified pension, such as a
                                             state or federal pension, individual
 3                                           retirement account (IRA), or 401K
                                             plan. I receive $ . . . . . monthly.
 4                                       [ ] Unemployment Compensation. I
                                             receive $ . . . . . monthly.
 5                                       [ ] Child support. I receive $ . . . . .
                                             monthly.
 6                                       [ ] Other. Explain . . . .
                                         [ ] $2,500 exemption for private student
 7
                                             loan debts.
 8                                       [ ] $500 exemption for all other debts.
                                         IF EXEMPTION IN BANK ACCOUNT
 9                                       IS CLAIMED, ANSWER ONE OR
                                         BOTH OF THE FOLLOWING:
10                                       [ ] No money other than from above
                                             payments are in the account.
11                                       [ ] Moneys in addition to the above
                                             payments have been deposited in the
12                                           account. Explain . . . .

13
         5.13 Defendant PRA removed two of the exemptions from the exemption
14
               claim form.
15
         5.14 The removed exemptions are those which allow for: 1) exemption of
16
               $2500 in student loan money; and 2) the $500 cash exemption.
17
         5.15 Defendant PRA’s removal of these exemptions was intentional and
18
               systematic.
19

20
     COMPLAINT - 5
21

22
       Case 2:19-cv-00148-SAB    ECF No. 1   filed 05/06/19   PageID.6 Page 6 of 9




 1       5.16 Defendant PRA has sent out at least hundreds of exemption claim forms

 2             to Washington residents with the aforementioned exemptions removed.

 3       5.17 Defendant PRA’s removal of the exemptions from the checkbox list

 4             makes it more difficult for judgment debtors to claim exemptions.

 5       5.18 Removing the exemptions that may be claimed by checking a box may

 6             influence how and whether a consumer will respond to a garnishment.

 7                       VI. FIRST CAUSE OF ACTION
     Violations of the Fair Debt Collection Practices Act 15 U.S.C. §§ 1692e and
 8                                  1692f, et seq.

 9       6.1   Plaintiff repeats, reiterates, and incorporates the allegations contained

10             in the paragraphs above herein with the same force and effect as if the

11             same were set forth at length herein.

12       6.2   Defendant PRA’s debt collection efforts attempted and/or directed

13             towards Plaintiff violated 15 U.S.C. §§ 1692e and 1692f of the FDCPA.

14       6.3   15 U.S.C. § 1692e states that a debt collector may not use any false,

15             deceptive, or misleading representation or means in connection with the

16             collection of any debt.

17       6.4   15 U.S.C. § 1692f states that a debt collector may not use any unfair or

18             unconscionable means to collect a debt.

19

20
     COMPLAINT - 6
21

22
       Case 2:19-cv-00148-SAB     ECF No. 1    filed 05/06/19   PageID.7 Page 7 of 9




 1       6.5    Defendant PRA’s removal of meaningful information from the

 2              exemption claim form is unfair, unconscionable, and violates 15 U.S.C.

 3              § 1692f.

 4       6.6    By reason thereof, Defendant PRA is liable to Plaintiff for judgment

 5              that Defendant PRA’s conduct violated 15 U.S.C. §§ 1692e and 1692f

 6              of the FDCPA, actual damages, statutory damages, costs and attorney’s

 7              fees.

 8             VII. REQUEST FOR PRESERVATION OF EVIDENCE

 9       7.1    Preserve all forms of electronic data, regardless of where the data

10              exists, without modification to or deletion of any potentially

11              discoverable data;

12       7.2    Suspend all procedures that may alter or delete computer data;

13       7.3    Prevent deleting, overwriting, defragmenting, or compressing the

14              data;

15       7.4    Preserve all archived back-up tapes and ensure that (a) if archive tapes

16              are rotated, the relevant tapes are removed from the rotation; and (b) if

17              backups are made to hard drives, preserve the hard drive as well;

18       7.5    Preserve the contents of all hard drives, network drives, tape drives,

19              optical drives, floppy disks, CD and DVD drives, and all other types

20              of drives or media that are within the possession, custody, or control
     COMPLAINT - 7
21

22
        Case 2:19-cv-00148-SAB     ECF No. 1    filed 05/06/19   PageID.8 Page 8 of 9




 1               of all people who have knowledge of relevant facts and those who

 2               work with them, such as assistants;

 3         7.6   Preserve the contents of all information on portable computers—such

 4               as laptops, palmtops, or tablets—used by those people, as well as

 5               home computers, if these are used for work purposes;

 6         7.7   Preserve the contents of all data on computers that were used since the

 7               limitations period on the lawsuit began (for example; five years prior

 8               to filing) but that are no longer in use; and

 9         7.8   Disclose electronic information in the Rule 26 initial disclosures.

10                              VIII. PRAYER FOR RELIEF

11         WHEREFORE, Plaintiff demands judgment against Defendant PRA as

12   follows:

13         8.1   Statutory damages pursuant to 15 U.S.C. § 1692k(a)(2)(A) of

14               $1,000.00;

15         8.2   Awarding Plaintiff actual damages sustained under the FDCPA;

16         8.3   Reasonable attorney’s fees and costs pursuant to 15 U.S.C. §

17               1692k(a)(3);

18         8.4   Declaratory judgment that Defendant PRA’s practices complained of

19               herein violate the FDCPA;

20
     COMPLAINT - 8
21

22
       Case 2:19-cv-00148-SAB   ECF No. 1   filed 05/06/19   PageID.9 Page 9 of 9




 1       8.5   Injunctive relief permanently enjoining Defendant PRA’s practices

 2             complained of herein; and

 3       8.6   Such other and further relief as the Court may deem just and proper.

 4       DATED this 6th day of May, 2019.

 5                                      Kirk D. Miller, P.S.

 6                                      /s Kirk D. Miller
                                        Kirk D. Miller, WSBA No. 40025
 7                                      421 W. Riverside Ave., Ste. 660
                                        Spokane, WA 99201
 8                                      kmiller@millerlawspokane.com
                                        Attorney for Plaintiff
 9
                                        Cameron Sutherland, PLLC
10
                                        /s Shayne J. Sutherland
11                                      Shayne Sutherland, WSBA No. 44593
                                        Brian G. Cameron, WSBA No. 44905
12                                      421 W. Riverside Ave., Ste. 660
                                        Spokane, WA 99201
13                                      bcameron@cameronsutherland.com
                                        ssutherland@cameronsutherland.com
14                                      Attorneys for Plaintiff

15

16

17

18

19

20
     COMPLAINT - 9
21

22
